BOYCE F. MARTIN, JR„ C.J., delivered the opinion of the court, in which DAUGHTREY, MOORE, COLE, and CLAY, JJ„ joined. MERRITT, J. (p. 775), delivered a separate concurring opinion. GILMAN, J. (p. 775), delivered a separate opinion concurring in the result. SUHRHEINRICH, J. (pp. 775-799), delivered a separate dissenting opinion, in *771which DAVID A. NELSON, BOGGS, ALAN E. NORRIS, SILER, and BATCHELDER, JJ„ joined.
OPINION
BOYCE F. MARTIN, JR., Chief Judge.
Ralph Moore appeals the district court’s order dismissing his 42 U.S.C. § 1983 claims against five police officers for failure to clearly notify the officers that they were being sued in their individual capacities, under this Court’s rule in Wells v. Brown, 891 F.2d 591 (6th Cir.1989). A panel of this Court originally reversed the district court’s decision, finding that although the complaint contained ambiguous language, taken as a whole it provided sufficient notice to the individual officers. See Moore v. City of Harriman, 218 F.3d 551 (6th Cir.2000). The full Court vacated that decision and granted a rehearing en banc to clarify the pleading requirements for a § 1983 complainant seeking recovery from state officials in their individual capacities. See Moore v. City of Harriman, 218 F.3d 555 (6th Cir.2000). For the following reasons, we reverse the district court’s dismissal of Moore’s claim.
I.
In April 1997, Moore sued the City of Harriman; the Harriman Police Department; Roy Jenkins, Chief of Police; and Officers Darren McBroom, Terry Fink, Randy Heidle, Virgil McCarter, and Jerry Singleton for using excessive force during Moore’s arrest one year before. Moore alleged violations of the First, Fourth, and Fourteenth Amendments to the United States Constitution and Article 1, §§ 7 and 8 of the Tennessee Constitution, as well as the state torts of malicious prosecution and abuse of process. Moore’s complaint caption did not specify whether the officers were named in their official or individual capacities.
In January 1998, the officers moved to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim against them in their individual capacities. Moore responded that his complaint showed that he had sued each officer in his individual capacity, but on February 27, the district court granted the officers’ motion without prejudice as to all such claims. On March 6, Moore moved for leave to amend the complaint to add the word “individually” after each officer’s name in the complaint caption. Additionally, Moore filed a Rule 59 motion to alter or amend the judgment insofar as it dismissed “any claims against [the officers] in their individual capacities,” because it thus purported to dismiss the state law claims against the officers along with the § 1983 claims. On April 15, the district court reinstated Moore’s state law claims against the officers, but denied Moore the opportunity to amend his complaint, stating that such an amendment would be futile as the one-year statute of limitations underlying the § 1983 claims had run. Moore timely appealed.
II.
We review the district court’s dismissal of Moore’s § 1983 claims de novo. See Taxpayers United for Assessment Cuts v. Austin, 994 F.2d 291, 296 (6th Cir.1993). We review with care all dismissals on the pleadings, and “[dismissals of complaints under the civil rights statutes are scrutinized with special care.” Jones v. Duncan, 840 F.2d 359, 361 (6th Cir.1988) (quoting Dunn v. Tennessee, 697 F.2d 121 (6th Cir.1982)).
In 1989, the Supreme Court ruled that states and state employees sued in their official capacities were not “persons” under § 1983, and therefore could not be held liable for money damages. See Will v. Michigan Dept. of State Police, 491 U.S. 58, 71, 109 S.Ct. 2304, 105 L.Ed.2d 45 *772(1989). That same year, we held that Will required plaintiffs seeking damages under § 1983 to set forth clearly in their pleading that they were suing state officials as individuals, rather than as officials. See Wells v. Brown, 891 F.2d 591, 592 (6th Cir.1989).
Wells’s pleading requirements for § 1983 claimants rest on two rationales. First, Wells was concerned that defendants receive notice of the possibility of individual liability. See Pelfrey v. Chambers, 43 F.3d 1034, 1038 (6th Cir.1995). “It is certainly reasonable to ask that all plaintiffs ... alert party defendants that they may be individually responsible in damages.” Wells, 891 F.2d at 594. Second, Wells found that § 1983 claimants must plead capacity for jurisdictional reasons. Will determined that the Eleventh Amendment creates a jurisdictional bar to suits against states and state employees sued in their official capacities for money damages; Rule 9(a) states in relevant part that “[i]t is not necessary to aver the capacity of a party ... except to the extent required to show the jurisdiction of the court.” Fed.R.Civ.Pro. 9(a). Accordingly, Wells reasoned, “[b]ecause the Eleventh Amendment places a jurisdictional limit on federal courts in civil rights cases against states and state employees, we understand Rule 9(a) to require plaintiffs to properly allege capacity in their complaint.” Wells, 891 F.2d at 593.
Although other courts have read Wells to establish a per se rule requiring § 1983 plaintiffs to affirmatively plead “individual capacity” in the complaint, see, e.g., Biggs v. Meadows, 66 F.3d 56, 60 (4th Cir.1995), we have never applied such a strict interpretation. In Whittington v. Milby, 928 F.2d 188 (6th Cir.1991), decided just two years after Wells, we stated that “[ujnder Wells v. Brown, absent any indication that these defendants are being sued individually, we must assume that they are being sued in their official capacities....” Id. at 193 (citation omitted) (emphasis added). In Brooks v. American Broadcasting Companies, Inc., 932 F.2d 495 (6th Cir.1991), we reaffirmed that “[a]ll a [§ 1983] complaint need do is afford the defendant ‘fair notice of what the claim is and the grounds upon which it rests.’ ” Id. at 497 (quoting Jones, 840 F.2d at 361) (internal quotes and citations omitted).
In fact, our post -Wells jurisprudence shows that we have applied a “course of proceedings” test to determine whether § 1983 defendants have received notice of the plaintiffs intent to hold them personally liable, albeit without clearly labeling the test as such. For instance, we have refused to dismiss a § 1983 complaint which failed to state “individual capacity,” where one month after the complaint was filed, the plaintiff filed a motion stating that the defendants acted outside the scope of their employment and in bad faith. See Pelfrey v. Chambers, 43 F.3d 1034, 1038 (6th Cir.1995). We have also looked to later pleadings, such as a response to a motion for summary judgment, to determine whether proper notice had been given. See Abdur-Rahman v. Michigan Dept. of Corrections, 65 F.3d 489, 491 (6th Cir.1995). Therefore, while it is clearly preferable that plaintiffs explicitly state whether a defendant is sued in his or her “individual capacity,” see, e.g., Hardin v. Straub, 954 F.2d 1193, 1200 (6th Cir.1992), failure to do so is not fatal if the course of proceedings otherwise indicates that the defendant received sufficient notice.1
*773The Supreme Court has noted that “[t]he ‘course of proceedings’ in such [unspecified capacity] cases typically will indicate the nature of the liability sought to be imposed.” Kentucky v. Graham, 473 U.S. 159, 167 n. 14, 105 S.Ct. 3099, 87 L.Ed.2d 114 (1985). Indeed, the vast majority of our sister circuits apply the “course of proceedings” test to determine whether suit has been brought against a state official as an official or as an individual. See Atchinson v. District of Columbia, 73 F.3d 418, 425 (D.C.Cir.1996); Biggs, 66 F.3d at 61; Ying Jing Gan v. City of New York, 996 F.2d 522, 529-30 (2d Cir.1993); Hill v. Shelander, 924 F.2d 1370, 1373-74 (7th Cir.1991); Houston v. Reich, 932 F.2d 883, 885 (10th Cir.1991); Melo v. Hafer, 912 F.2d 628, 635 (3d Cir.1990); Lundgren v. McDaniel, 814 F.2d 600, 604 (11th Cir.1987); Parker v. Graves, 479 F.2d 335, 336 (5th Cir.1973). Only two circuits expressly deviate from this test. See Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir.1999) (presuming official liability absent express statement that suit is brought against defendant in individual capacity); Shoshone-Bannock Tribes v. Fish & Game Comm’n of Idaho, 42 F.3d 1278, 1284 (9th Cir.1994) (presuming individual liability when complaint seeks money damages from state officials).
The officers in this case urge us to read Wells as adopting the Eighth Circuit’s rule presuming an official capacity suit absent an express statement to the contrary. They argue that to withstand a motion to dismiss, Wells requires complaints seeking damages for alleged violations of § 1983 to contain the words “individual capacity,” regardless of whether the defendants actually receive notice that they are being sued individually. Although we acknowledge that Wells contains language supporting this reading, we find the more reasonable interpretation to be that § 1983 plaintiffs must clearly notify defendants of the potential for individual liability and must clearly notify the court of its basis for jurisdiction. When a § 1983 plaintiff fails to affirmatively plead capacity in the complaint, we then look to the course of proceedings to determine whether Wells’s first concern about notice has been satisfied.2
Here the district court erred in dismissing Moore’s § 1983 claims against the individual officers. The caption on Moore’s complaint lists only the officers’ names, not their official titles. The complaint refers to the officers throughout as the “individual defendants.” Paragraph Eleven of the complaint states, “The said officers, acting for themselves and for the City,” behaved “with malice ... and violated the plaintiffs civil rights.” (emphasis added). Finally, Moore sought compensatory and punitive damages against “each of the defendants.” Taken as a whole, the complaint likely provided sufficient notice to the officers that they were being sued as individuals.
*774Even assuming the complaint itself failed to provide sufficient notice, Moore’s response to the officers’ motion to dismiss clarified any remaining ambiguity: “The individuals named are police officers who are being sued in their individual capacities for using excessive and unreasonable force while making an arrest of the Plaintiff on April 7, 1996.” Subsequent filings in a case may rectify deficiencies in the initial pleadings. See Abdur-Rahman, 65 F.3d at 491; Pelfrey, 43 F.3d at 1038. Abdur-Rahman reversed the dismissal of a plaintiffs § 1983 claims, because the plaintiffs response to the defendants’ motion for summary judgment provided sufficient notice that suit had been brought against them in their individual capacities. See Abdur-Rahman, 65 F.3d at 491. Although the officers cite several unpublished cases in support of their argument that Moore did not provide them with proper notice, they fail to mention, let alone distinguish, Abdur-Rahman from the case at bar. We find the two sets of facts functionally equivalent and therefore reverse the district court’s order dismissing Moore’s § 1983 claims.
III.
Additionally, we find that the district court erred in refusing to allow Moore to amend his complaint. The district court correctly noted that the appropriate statute of limitations for Moore’s § 1983 claims was one year, and that by the time' he sought to amend his complaint, almost two years had passed. It failed, however, to properly apply Federal Rule of Civil Procedure 15(c), which would have allowed the amended complaint to relate back to the original filing date, such that it would not be barred by the one-year statute of limitations.
Rule 15(c)(2) allows amendments to relate back when “the claim or defense asserted in the amended pleading arose out of the conduct, transaction, or occurrence set forth or attempted to be set forth in the original pleading.” Rule 15(c)(3), addressing changes to a party or “the naming of a party,” states that an amendment relates back if the provisions of 15(c)(2) are satisfied, the defendant received notice of the suit within 120 days following the filing of the original complaint, the notice was such that the defendant “will not be prejudiced in maintaining a defense on the merits,” and the defendant “knew or should have known that but for a mistake concerning the identity of the proper party, the action would have been brought against the party.” Although we have not answered whether Rule 15(c)(2) applies when a § 1983 plaintiff seeks to alter the capacity in which a defendant has been sued, we have held this type of alteration acceptable under . Rule 15(c)(3). See Brown v. Shaner, 172 F.3d 927, 934 (6th Cir.1999).
We are satisfied that the requirements of Rule 15(c)(3) have been met here. There is no question that the original and amended complaints involve the same conduct, and thereby satisfy the requirements of Rule 15(c)(2). The officers each received proper service of process within 120 days of the filing of the complaint. Moreover, the officers will not be prejudiced in any way by allowing Moore to clarify that he seeks individual liability on the § 1983 claims. Moore sued the officers not only for violations of § 1983, but also for the state torts of malicious prosecution and abuse of process, as well as for state constitutional violations. Therefore, the officers received clear notice from the beginning that they faced individual liability of some sort for the conduct of which Moore complains, and have thus not been denied an opportunity to retain individual counsel or prepare a defense. Finally, the officers knew or should have known that Moore’s § 1983 theory claimed they were individually liable for the alleged violations. *775Moore’s complaint alleged conduct committed by the officers “for themselves and for the City,” and that they acted “with malice ... in violation of plaintiffs civil rights.” Accordingly, we find that the district court erred in denying Moore leave to amend his complaint pursuant to Rule 15(c)(3).
IV.
In conclusion, we reaffirm Wells’s requirement that § 1983 plaintiffs must clearly notify any defendants of their intent to seek individual liability, and we clarify that reviewing the course of proceedings is the most appropriate way to determine whether such notice has been given and received, as demonstrated by our decisions in Pelfrey and Abdur-Rahman. Because we find this case governed by Abdur-Rahman, we reverse the district court’s dismissal of Moore’s complaint. Additionally, we find that the district court should have allowed Moore to amend his complaint pursuant to Rule -15(c)(3). We thus remand for further proceedings.

. The "course of proceedings” test considers such factors as the nature of the plaintiff's claims, requests for compensatory or punitive damages, and the nature of any defenses raised in response to the complaint, particularly claims of qualified immunity, to determine whether the defendant had actual knowledge of the potential for individual liability. See Biggs, 66 F.3d at 61. The test also *773considers whether subsequent pleadings put the defendant on notice of the capacity in which he or she is sued. We are mindful of the timing of subsequent filings not, as the officers suggest, because they must be filed practically contemporaneous to the opinion, but rather to determine whether the parties are still in the early stages of litigation. This ensures both fairness to defendants, Wells's first concern, and the resolution of any jurisdictional problems at an early stage, Wells's second concern. As this case appears before us on appeal from a Rule 12(b)(6) dismissal, we assume it is still in a relatively early stage of litigation.


. We are not concerned today with Wells's jurisdictional rationale. The officers are employees of a municipality, and the Eleventh Amendment does not apply to municipalities. See Monell v. New York City Dept, of Social Services, 436 U.S. 658, 690, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). Therefore, we address only Wells's concern that defendants receive proper notice.